Citation Nr: 0528626	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an increased rating for lichen simplex 
chronicus and tinea cruris secondary to burns of the scrotum, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, as well as 
the VA Medical Center (VAMC) in Dallas, Texas.  By an April 
1999 determination, the Dallas VAMC denied the clothing 
allowance claim.  Thereafter, the Waco RO denied the 
veteran's increased rating claim by a March 2002 rating 
decision, and denied his claim of service connection for 
psoriasis by a February 2004 rating decision.

The veteran provided testimony at a videoconference hearing 
before the undersigned in April 2005, a transcript of which 
is of record.

The veteran's increased rating and clothing allowance claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's claim of service 
connection for psoriasis has been completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's psoriasis is causally linked to his period 
of active duty, to include as secondary to the service-
connected lichen simplex chronicus and tinea cruris.


CONCLUSION OF LAW

Service connection is not warranted for psoriasis.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice regarding the 
psoriasis claim to the veteran by correspondence dated in 
December 2003, which was clearly before the February 2004 
rating decision which is the subject of this appeal.  This 
correspondence specifically addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA.  Further, this 
correspondence addressed the need for the veteran to advise 
VA of or to submit any evidence in his possession that was 
relevant to the case.  For example, this correspondence 
stated, in part, that the veteran should send treatment 
records pertinent to his claimed condition(s), and that while 
VA would make reasonable efforts to get all private medial 
records it was the veteran's responsibility to make sure VA 
received all requested records that were not in the 
possession of the federal government.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  

In addition to the foregoing, the veteran has been provided 
with a copy of the appealed rating decision and the April 
2004 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
psoriasis claim, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the April 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded an examination in 
conjunction with this case that addressed the etiology of his 
psoriasis.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions, including those presented at the April 
2005 Board hearing; the veteran's service medical records; 
and post-service medical records which cover a period from 
1980 to 2005, including VA examination reports dated in 
October 1980 and July 2003.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran essentially contends that his psoriasis is due to 
burns he sustained to his body while on active duty.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The veteran's service medical records confirm that he 
sustained first and second degree burns to his face, hands, 
and thighs as a result of a truck fire that occurred in March 
1977.  These records reflect that he singed the hair of the 
nose and eyebrows, and sustained first degree burn of the 
right side of his face and nose.  He had no damage to the 
eyes.  He had second degree burns to the right hand.  
Further, records from July 1977 note that he had a heat rash 
to the groin area.  However, these records contain no records 
showing a diagnosis of or treatment for psoriasis during 
active service.  In fact, the veteran's skin was clinically 
evaluated as normal on his November 1978 expiration of term 
of service examination.

The veteran has also submitted medical treatise evidence in 
support of his claim, in the form of a one page document on 
psoriasis which reflects that a "trigger" is usually 
necessary to make this condition appear, and indicated that 
this could include local injury to the skin (sunburn, insect 
bites, burns, and rash); that these triggers might include 
emotional stress, injury to the skin, some types of infection 
and reaction to certain drugs; and that sometimes psoriasis 
appeared in areas of the skin that had been injured or 
traumatized.  The veteran also submitted a copy of a May 2005 
statement from his private dermatologist which noted that the 
veteran had second degree burns to his legs, neck, thighs, 
and arms in March 1977 while in the military, and that he 
then developed psoriasis in the same areas approximately 3 to 
4 years ago.  Moreover, records dated in August 1996 opine 
that psoriasis in the scrotum area could be secondary to the 
in-service burn.

Despite the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for psoriasis.  Although the service medical 
records confirm that he sustained burns while on active duty, 
there are no findings of psoriasis during his active service, 
to include the November 1978 expiration of term of service 
examination.  Further, there were no findings of psoriasis on 
a October 1980 VA medical examination.  In fact, the first 
competent medical evidence of psoriasis appears to have been 
in 1996, approximately 17 years following his separation from 
active duty.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).

The Board acknowledges that the August 1996 records opine 
that psoriasis of the scrotum may be secondary to the in-
service burn.  However, the skin disorder of the scrotum area 
has since been identified as lichen simplex chronicus and 
tinea cruris, for which service connection is already in 
effect.  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  As the record reflects that any skin 
impairment of the scrotum area is already attributed to a 
service-connected disability, a grant of service connection 
for psoriasis would be in violation of the prohibition 
against pyramiding of disabilities.  Since the August 1996 
records did not link skin problems/psoriasis of any other 
part of the body to service besides the scrotum area, these 
medical records do not support the current service connection 
claim.

The Board also finds that the May 2005 private dermatologist 
statement does not actually opine that the psoriasis is 
causally related to the burn, but notes the fact that the 
condition developed in the same area as the burn.  No 
explanation is provided in conjunction with this opinion, nor 
does it address the fact that there were no findings 
indicative of this disorder until many years after service.  

More importantly, the Board notes that the veteran underwent 
a VA skin examination in July 2003 at which the examiner 
noted that the claims file had been reviewed, and opined that 
the veteran's psoriasis was a congenital or at least genetic 
disease and was not related to the burn that he had.  
Diagnoses included generalized psoriasis lesions which were 
note related to the tinea or burn.  As this opinion was based 
upon both an examination of the veteran and review of his 
claims file, the Board finds that it is entitled to the most 
weight in the instant case.  Granted, the veteran indicated 
at his April 2005 hearing that his dermatologist had reviewed 
his records, but it is not clear from the May 2005 statement 
how extensive his review of these records were, nor that he 
had the benefit of reviewing the entire claims file.  
Further, as already noted, his opinion does not address the 
fact that there were no findings of psoriasis until many 
years after service.

In light of the foregoing, particularly the July 2003 VA 
examiner's opinion, the Board concludes that the 
preponderance of the evidence is against preponderance of the 
evidence is against a finding that the veteran's psoriasis is 
causally linked to his period of active duty, to include as 
secondary to the service-connected lichen simplex chronicus 
and tinea cruris.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Therefore, the claim must be 
denied.


ORDER

Entitlement to service connection for psoriasis is denied.


REMAND

With respect to the veteran's claim of entitlement to an 
increased rating for his service-connected lichen simplex 
chronicus and tinea cruris, the Board notes that he was 
accorded VA medical examinations which evaluated the severity 
of this condition in January 2002 and July 2003.  However, at 
the April 2005 hearing, he testified that the condition had 
increased in severity since the last examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board concludes 
that a remand is required for the veteran to be accorded such 
an examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Regarding the clothing allowance claim, the Board notes that 
this issue was the subject of a January 2001 remand, which 
directed that relevant medical records be obtained, and that 
the claim be readjudicated by the VA hospital or outpatient 
clinic of jurisdiction.  Thereafter, additional medical 
records were obtained, and handwritten notes to an April 2002 
Report of Contact reflect that, in May 2003, the Dallas VAMC 
was in the process of making a determination on this claim 
and would issue an SSOC if it continued the denial.  However, 
a thorough review of the documents assembled for the Board's 
review does not reflect whether this claim was subsequently 
allowed or denied by the Dallas VAMC.  Without such evidence, 
the Board cannot know whether the appeal on this issue has 
been resolved or whether it remains an open and active 
appeal.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected lichen simplex chronicus and 
tinea cruris since July 2003.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected lichen 
simplex chronicus and tinea cruris.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in April 2004, and provides 
an opportunity to respond.  

5.  The RO should also contact the Dallas 
VAMC to determine whether the veteran's 
clothing allowance claim was allowed or 
denied.  If allowed, no further action is 
warranted on this claim pursuant to 
Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  However, if 
the claim has been denied, the Dallas 
VAMC should have promulgated an SSOC on 
this issue, and the relevant records 
returned to the Board.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


